t c summary opinion united_states tax_court freddy w fuentes petitioner v commissioner of internal revenue respondent docket no 16020-07s filed date freddy w fuentes pro_se elizabeth s martini and michael shelton student for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure for respondent determined an dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 the issues remaining for decision1 are whether petitioner is entitled to deductions for business_expenses claimed on his amended schedule c profit or loss from business entitled to itemized_deductions in an amount in excess of the standard_deduction entitled to a personal_exemption for his spouse yvonne fuentes and a dependency_exemption deduction for his father hector fuentes and liable for the accuracy-related_penalty under sec_6662 1in respondent’s pretrial memorandum he conceded that petitioner was entitled the following deductions dollar_figure for software purchased for his work with promesa systems hereinafter mis as petitioner referred to promesa systems as mis as an unreimbursed employee expense dollar_figure for a projector and screen used in petitioner’s soccer coaching activity coaching activity and dollar_figure for soccer training cds 2adjustments for the following are computational and are to be resolved consistent with the court’s decision petitioner’s liability for self-employment_tax and his deduction therefor whether petitioner is entitled to itemize his deductions or is limited to the standard_deduction and the amount of petitioner’s net medical and dental expenses and his entitlement to a deduction for medical and dental expenses background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when the petition was filed petitioner resided in new york during petitioner worked as a telecommunications supervisor for mis and for the manhattan soccer club soccer club training boys’ and girls’ teams age levels u-9 and u-12 neither mis nor the soccer club reimbursed petitioner for his local expenditures petitioner’s contract with the soccer club provided that he was required to supply his own equipment but the soccer club would pay for coach’s lodging meals and car travel_expenses for any tournaments out of the tri-state area during he traveled to various locations for practices games and tournaments which included travel to long island and manhattan new york virginia and new jersey he also traveled to westchester pennsylvania to acquire a b license issued by the national soccer coaches association nsca petitioner’s return preparer timely filed petitioner’s form_1040 u s individual_income_tax_return electronically for on schedule c petitioner reported dollar_figure in gross_receipts and dollar_figure in total expenses discussed infra for a dollar_figure net_loss on schedule a itemized_deductions petitioner claimed dollar_figure in total itemized_deductions discussed infra he also filed as single and claimed one personal_exemption for himself upon examination of petitioner’s form_1040 respondent sent a notice_of_deficiency to his last_known_address respondent determined an dollar_figure deficiency and a dollar_figure accuracy-related_penalty and proposed the following adjustments item per return adjustment sched c supplies sched c car and truck expenses se agi adjustment self-employment_tax unreimbursed employee_expenses state and local_taxes noncash contributions cash contributions total itemized_deductions standard_deduction dollar_figure big_number -0- -0- big_number big_number big_number big_number big_number -0- dollar_figure big_number big_number big_number big_number big_number big_number big_number respondent allowed petitioner a dollar_figure deduction for medical and dental expenses before application of the 5-percent floor respondent also made a computational adjustment to petitioner’s net medical and dental expense to reflect changes to his adjusted_gross_income in response petitioner sought the advice of another return preparer who submitted for a form 1040x amended u s individual_income_tax_return and amended schedules to the irs 3by submitting amended schedules a and c petitioner effectively and is therefore deemed to have conceded that the continued on petitioner’s amended schedule c he claimed dollar_figure in gross_receipts and dollar_figure in total expenses discussed infra for a dollar_figure net_loss on petitioner’s amended schedule a he claimed continued following deductions were inaccurate item original amended schedules schedules advertising commissions and fees car and truck expenses office expense supplies utilities travel sch c taxes licenses meals and entertainment other expenses sch a state_and_local_income_taxes nysdi tobacco_tax real_estate_taxes charitable_contributions paid_by cash or check charitable_contributions -0- dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number -0- dollar_figure -0- dollar_figure dollar_figure of property dollar_figure sch a vehicle expense dollar_figure sch a parking fees tolls and transportation dollar_figure professional subscriptions dollar_figure uniforms and protective clothing dollar_figure big_number big_number -0- -0- big_number big_number see 52_tc_532 taxpayer admitted by filing amended returns inter alia that his claimed deduction was excessive affd 424_f2d_639 2d cir 62_tc_739 statements made in a tax_return signed by a taxpayer may be treated as admissions affd without published opinion 521_f2d_1399 3d cir dollar_figure in itemized_deductions discussed infra he changed his filing_status from single to married_filing_jointly petitioner also claimed two personal exemptions for himself and his wife and a dependency_exemption deduction for his father discussion the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden to prove that the determinations are in error see rule a 290_us_111 but the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to the issue and the taxpayer has satisfied certain conditions see sec_7491 petitioner has not alleged that sec_7491 applies and he has neither complied with the substantiation requirements nor maintained all required records see sec_7491 and b accordingly the burden_of_proof remains on him ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business are generally deductible sec_162 but as a general_rule no deduction is allowed for travel meals and entertainment or listed_property unless the taxpayer complies with certain 4listed property is defined to include passenger automobiles computers and peripheral equipment and cell phones continued substantiation requirements sec_274 the court therefore may not estimate a taxpayer’s expenses with respect to the items enumerated in sec_274 see 50_tc_823 affd per curiam 412_f2d_201 2d cir i schedule c deductions a car and truck expenses in order to substantiate the amount of an automobile expense the taxpayer must prove the amount of the expenditure ie cost of maintenance repairs or other expenditures the amount of each business use and the amount of the vehicle’s total use by establishing the amount of its business mileage and total mileage time ie the date of the expenditure or use and the business_purpose of the expenditure or use sec_1_274-5t temporary income_tax regs fed reg date the taxpayer may substantiate the amount of mileage by adequate_records or sufficient evidence that corroborates his statements sec_274 a record of the mileage made at or near the time of the automobile’s use that is supported by documentary_evidence has a high degree of credibility not present with a subsequently continued sec_280f prepared statement sec_1_274-5t through temporary income_tax regs fed reg date to meet the adequate_records requirement the taxpayer must maintain an account book diary log statement of expense trip sheets or similar record and documentary_evidence that in combination are sufficient to establish each element of expenditure or use sec_1_274-5t temporary income_tax regs supra an adequate record must be prepared or maintained in such manner that each recording of an element of an expenditure or use is made at or near the time of the expenditure or use sec_1_274-5t temporary income_tax regs supra ‘ m ade at or near the time of the expenditure or use’ means that the elements of an expenditure or use are recorded at a time when in relation to the use or making of an expenditure the taxpayer has full present knowledge of each element of the expenditure or use sec_1_274-5t temporary income_tax regs supra petitioner claims a dollar_figure deduction for car and truck expenses on his amended schedule c consisting of big_number business miles big_number commuting miles and big_number other miles he provided a spreadsheet and an attached supplement that purports to reflect the miles he drove in the spreadsheet’s mileage categories consist of big_number miles for commuting from petitioner’s home to mis and big_number miles for travel with respect to his coaching activity the coaching activity’s mileage consists of mileage from mis to soccer fields tuesdays through fridays from a soccer field to another soccer field s return trips from a soccer field to his home and trips from his home to a soccer field on the weekends he also included various schedules for practices games and tournaments of his teams petitioner’s testimony established that he did not record the miles driven from day to day or for traveling in his coaching activity for rather his mileage records were created after the fact therefore his spreadsheet the attached supplement and the various schedules do not satisfy the adequate record requirement see sec_1_274-5t and ii a temporary income_tax regs supra although the court believes that petitioner accrued mileage in his coaching activity the court may not apply the cohan_rule to estimate his deductible expense see 39_f2d_540 2d cir 5the court also notes that any expenses petitioner incurred in commuting between his residence and either job are nondeductible personal expenses see sec_162 sec_262 413_us_838 sec_1_162-2 sec_1_262-1 income_tax regs but transportation_expenses incurred on trips between places of business may be deductible 335_f2d_496 5th cir affg and remanding tcmemo_1962_233 petitioner however did not substantiate his mileage for trips between places of employment additionally petitioner did not prove that the soccer club did not reimburse him for his expenses as provided in his contract see supra p sanford v commissioner supra pincite accordingly respondent’s determination is sustained b tolls on petitioner’s supporting statement attached to his form 1040x he claims a dollar_figure deduction computed as follows x trips x dollar_figure he also stated that the expenditures were made in his coaching activity with respect to car-truck wks kia rio the court assumes that the deduction was claimed for toll expenses which generally may be deducted as a separate item see revproc_2004_64 sec_5 2004_2_cb_900 but petitioner has not provided any receipts to substantiate his expenditures and he has not proven that he was not reimbursed by the soccer club for his expenditures as provided in his contract see supra p therefore petitioner is not entitled to the deduction respondent’s determination is sustained c expense for the business use of petitioner’s home expenses for the business use of a taxpayer’s residence are deductible under limited circumstances the taxpayer must show that a portion of the residence was exclusively used on a regular basis as his principal_place_of_business sec_280a the term ‘a portion of the dwelling unit’ refers to ‘a room or other separately identifiable space ’ a permanent partition marking off the area is not necessary hefti v commissioner tcmemo_1993_128 quoting sec_1 280a-2 g proposed income_tax regs fed reg date the term principal_place_of_business includes a place of business used by the taxpayer to perform administrative or management activities related to the trade_or_business if there is no other fixed location of the trade_or_business where substantial administrative or management activities are undertaken sec_280a petitioner claims a deduction of dollar_figure for office expense for the business use of his home in his coaching activity on his amended schedule c his expenses consist of dollar_figure for rent dollar_figure for electricity dollar_figure for paint dollar_figure for furniture dollar_figure for a computer dollar_figure for a printer and dollar_figure for a fax machine petitioner’s evidence consisted of an american express statement showing two purchases from futon beds more for dollar_figure and dollar_figure and a dollar_figure purchase from east islip paint a letter from his landlord stating that petitioner was renting an apartment in her house at dollar_figure per month in photographs which indicate that the room was used for nothing more than to store the equipment and his testimony petitioner testified that he rented a six-room apartment in which he had converted one of the three bedrooms into an office for which he claimed one-sixth of the rent and electricity for the year he testified that he purchased paint for dollar_figure and related equipment for dollar_figure these purchases were evidenced by the american express statement he also testified that the dollar_figure deduction for furniture consisted of a couch purchased in for his office finally he testified that he purchased a computer a printer and a fax machine in for his office but he did not have a receipt to substantiate those purchases petitioner however has not proven that the bedroom was exclusively used on a regular basis as his principal_place_of_business for his coaching activity see sec_280a in addition he has not adequately substantiated his expenses ie he did not provide receipts for his purchases and the american express statement does not prove that the expenditures were for furniture and paint for the office finally he has provided no evidence that substantiates his claimed deductions for the expenses related to his computer and peripheral equipment in accordance with sec_274 and the regulations thereunder accordingly petitioner is not entitled to a deduction for expenses related to the business use of his home respondent’s determination is sustained d utilities petitioner claims a dollar_figure deduction for utilities on his amended schedule c his deduction for utilities consists of description amount cell phone for soccer dollar_figure per month internet dollar_figure per month new cell phone dollar_figure dollar_figure dollar_figure expenses for cell phone use must be substantiated in accordance with sec_274 and the regulations thereunder sec_274 see supra note petitioner testified that he used one of his cell phones strictly for phone calls and e-mails in his coaching activity while his other cell phone was used for personal purposes he has provided no evidence that substantiates his cell phone expense in accordance with sec_274 and the regulations thereunder thus petitioner is not entitled to those deductions and the court may not apply the cohan_rule to estimate his deductible expense see 39_f2d_540 2d cir sanford v commissioner t c pincite 6petitioner claimed the expenditures as a separate item on line utilities on his amended schedule c rather than on line expenses for business use of your home generally utilities attributable to the taxpayer’s maintenance of a home_office are deductible as business_expenses under sec_280a sec_1 b income_tax regs because the expenditures are otherwise disallowed the court does not address whether petitioner mischaracterized his deductions the court has characterized internet expenses as utility expenses verma v commissioner tcmemo_2001_132 strict substantiation therefore does not apply and the court may apply the cohan_rule to estimate petitioner’s deductible expense provided that the court has a reasonable basis for making an estimate see 85_tc_731 an estimate must have a reasonable evidentiary basis pistoresi v commissioner tcmemo_1999_39 petitioner testified that he used the internet for researching different teams newer equipment and soccer camps in his coaching activity he also testified that he did not use the internet for personal_use because he had internet access at work petitioner however has provided no receipts or other documentation to substantiate his internet expense therefore petitioner is not entitled to the deduction and the court cannot estimate his expense because he has not provided the court with any basis for making an estimate respondent’s determination is sustained e supplies petitioner claims a dollar_figure deduction for supplies on his amended schedule c his supplies consist of description amount screening tv for games with projector office supplies soccer balls nets etc cds for training dollar_figure big_number uniforms--sweat suit shorts shirt sec_5 sets soccer cleats hats gloves laundry costs dollar_figure per week x petitioner testified that players coaches and managers came to his home once or twice a month to view presentations on how we would play and how they are going to defend and things like that he testified that the projector and screen was not used for any other purpose because it was just a plain wide screen and you project games on it he also testified that he had a sony tv in his apartment he submitted a receipt from tigerdirect com to substantiate his purchase of the projector and screen the receipt shows that he paid dollar_figure for the items the court concludes that petitioner is entitled to a dollar_figure deduction for the projector and screen rather than the dollar_figure that respondent conceded see supra note petitioner also testified that his office supplies consisted of papers pens pencils you name it to substantiate his deduction for office supplies he submitted a copy of his american express statement that shows a purchase was made from costco for dollar_figure but the statement does not prove that the amount was expended for paper pens or the like the court concludes that petitioner is not entitled to a dollar_figure deduction for office supplies and respondent’s determination is sustained to substantiate petitioner’s dollar_figure deduction for supplies he has submitted photographs of soccer equipment a team quote of dollar_figure from bigtoe sports an american express statement showing a purchase of dollar_figure from haydees sports soccer and a document setting forth item numbers descriptions quantities and prices for a total purchase_price of dollar_figure the document although the document shows shipping costs of dollar_figure and a total purchase_price of dollar_figure the document does not bear a retailer’s name or other evidence of proof of payment by petitioner upon the basis of the foregoing the court finds that petitioner is entitled to a deduction of only dollar_figure for the equipment see cohan v commissioner f 2d pincite estimates of a taxpayer’s deductions bear heavily against the taxpayer whose inexactitude is of his or her own making although the court believes because of the photographs that petitioner made expenditures_for the equipment he has not provided any reasonable evidentiary basis for making an estimate of his expenses other than the self-serving document see vanicek v commissioner supra pincite therefore respondent’s disallowance of the remaining dollar_figure is sustained to substantiate petitioner’s dollar_figure deduction for training cds he has submitted a receipt for the purchase of a soccer cd for dollar_figure and the aforementioned document alleging that he made payments of dollar_figure and dollar_figure for dvds entitled training sessions around the world and nscaa tactical development respectively the court concludes that petitioner is entitled to a deduction of dollar_figure for the training cds rather than the dollar_figure that respondent conceded see supra note respondent’s disallowance of the remaining dollar_figure is sustained because petitioner failed to produce credible_evidence to substantiate his expenditures or provide the court with a reasonable basis for estimating his deduction with respect to petitioner’s dollar_figure deduction for soccer cleats petitioner’s only evidence consisted of the aforementioned document alleging that he purchased one pair of predator pulsion cleats for dollar_figure and two pairs of lotto primato cleats for dollar_figure as stated earlier the document does not prove that petitioner made the purchases or provide the court with a reasonable basis for estimating his deduction therefore respondent’s determination is sustained with respect to the deductions for uniforms sweat suit five sets of shorts and shirts and hats and gloves petitioner has provided no evidence such as a receipt to substantiate his deductions the document does not provide the court with a reasonable basis for estimating his deduction accordingly respondent’s determination is sustained petitioner testified that his dollar_figure deduction for laundry included the cost of his wife’s washing of the teams’ pennies and his uniforms sweat suits or shorts he has provided no receipts to substantiate his expenditures_for laundry detergent or fabric softener and he has not provided any utility bills to establish his expenditures_for water gas or electricity he has not provided the court with a reasonable basis for estimating his deduction for laundry accordingly respondent’s determination is sustained f taxes and licenses petitioner claims a dollar_figure deduction for taxes and licenses on his amended schedule c on petitioner’s supporting statement attached to his form 1040x he set forth the following description amount license dollar_figure cost of taking tests-2 weeks dollar_figure meals--14 days dollar_figure day dollar_figure transport--l i to westchester mi x toll dollar_figure dollar_figure other than petitioner’s testimony that he spent weeks testing to obtain a b license from nsca there is no evidence substantiating a dollar_figure deduction in addition he has not substantiated the travel and meal expenses associated with his license in accordance with sec_274 and the regulations thereunder respondent’s determination is sustained g travel and meals and entertainment petitioner claims a dollar_figure deduction for travel and a dollar_figure deduction for meals and entertainment on his amended schedule c on petitioner’s supporting statement attached to his form 1040x he set forth the following description labor day tournament meals tournaments in new jersey meals meetings with managers and assistant coaches amount dollar_figure to substantiate deductions for travel and meals and entertainment taxpayers must substantiate the amount of the expense the time and place of the travel or entertainment the business_purpose of each expense and the business relationship to the taxpayer of the persons entertained sec_274 sec_1_274-5t temporary income_tax regs fed reg date petitioner has provided no evidence satisfying the strict substantiation requirements of sec_274 and the regulations thereunder he also has not proven that the soccer club did not reimburse him for the expenditures as provided in his contract see supra p petitioner is not entitled to the deductions and respondent’s determinations are sustained see sanford v commissioner t c pincite h other magazines books and publications petitioner claims a dollar_figure deduction for magazines books and publications on his amended schedule c he has provided no receipts or other evidence to substantiate his deduction therefore petitioner is not entitled to the deduction and the court cannot estimate his expense because he has not provided the court with any basis for making an estimate respondent’s determination is sustained ii schedule a deductions a state and local_taxes sec_164 allows a taxpayer deductions for state_and_local_income_taxes real_property_taxes and personal_property_taxes although respondent allowed a deduction of dollar_figure for schedule a state and local_taxes petitioner claims a deduction for state and local_taxes of dollar_figure his deduction consists of state_and_local_income_taxes of dollar_figure and real_property_taxes of dollar_figure with respect to a timeshare on his amended schedule a he provided an account detail history that shows that he made a dollar_figure payment for property_tax on date petitioner however has not shown that respondent has not already given him credit for this dollar_figure payment and he has not substantiated payments greater than the dollar_figure that respondent allowed accordingly respondent’s determination is sustained b charitable_contribution sec_1 gifts by cash or check in pertinent part sec_1_170a-13 income_tax regs provides that separate contributions of less than dollar_figure are not subject_to the contemporaneous written acknowledgment requirement of sec_170 regardless of whether the sum of the contributions to such organization equals dollar_figure or more rather monetary charitable_contributions of less than dollar_figure must be substantiated by a canceled check a receipt from the organization that shows the organization’s name the date of the contribution and the amount thereof or other reliable written records that show the organization’s name the date of the contribution and the amount thereof sec_1_170a-13 income_tax regs petitioner claims on his amended schedule a a dollar_figure deduction for charitable_contributions paid_by cash or checks he testified that his charitable_contributions paid_by cash or check were for the church that i gave to somebody and i think all of that is provided in there i think he has provided no other evidence to substantiate his deductions for charitable_contributions for the court does not accept his 7the court assumes that petitioner’s payments for charitable_contributions did not equal or exceed dollar_figure and therefore are not subject_to the more exacting standard of sec_170 and the regulations thereunder uncorroborated self-serving testimony see 294_f2d_328 4th cir affg 34_tc_845 87_tc_74 without other reliable evidence to substantiate petitioner’s purported charitable_contributions he is not entitled to claim a deduction for them and the court will not apply the cohan_rule to estimate a deductible amount see cohan v commissioner f 2d pincite see also 100_tc_32 the reporting requirements of sec_1_170a-13 income_tax regs are directory and not mandatory vanicek v commissioner t c pincite accordingly respondent’s determinations are sustained gifts other than by cash or check to verify a charitable_contribution of property other than money the regulations require the taxpayer to maintain a receipt from the organization for each contribution showing the organizations’s name the contribution’s date and location and the property’s description in detail reasonably sufficient under the circumstances sec_1_170a-13 income_tax regs a letter or other written communication from the organization acknowledging receipt of the contribution showing the date thereof and containing the required description of the property contributed constitutes a receipt id where it is impractical to obtain a receipt the taxpayer must maintain other reliable written records of the noncash contributions id the other reliable written records shall contain the organization’s name and address the contribution’s date and location the property’s description the property’s fair_market_value at the time of the donation the method utilized in determining the property’s fair_market_value the property’s basis if the taxpayer is required to reduce the contribution by the amount of ordinary_income or capital_gain that would have been realized had the taxpayer sold the property for its fair_market_value and any agreements or conditions that relate to the use sale_or_other_disposition of the contributed_property sec_1_170a-13 income_tax regs additionally where a taxpayer claims a deduction for a charitable_contribution of property in excess of dollar_figure the taxpayer is also required to attach form_8283 noncash charitable_contributions to the taxpayer’s form_1040 and maintain a written record that indicates how the property was acquired and the taxpayer’s basis in the property sec_1 170-13a b income_tax regs the reliability of the other reliable written records is determined on the basis of all of the facts and circumstances sec_1_170a-13 income_tax regs factors indicative of reliability include but are not limited to the contemporaneousness of the writing evidencing the contribution the regularity of the taxpayer’s recordkeeping procedures eg a contemporaneous diary entry stating the amount and date of the contribution and the organization’s name that is made by a taxpayer who regularly makes such diary entries and in the case of a de_minimis contribution any written or other evidence from the organization evidencing the contribution that would not otherwise constitute a receipt including a token traditionally associated with the organization and regularly given by it to persons making cash donations sec_1 170a- a i b i income_tax regs but deductions for contributions of cash or property of dollar_figure or more must be substantiated by a contemporaneous written acknowledgment from the organization sec_170 see also sec_1_170a-13 income_tax regs a written acknowledgment is contemporaneous if it is obtained by the taxpayer on or before the earlier of the date the taxpayer files the original return for the taxable_year of the contribution or the due_date including extensions for filing the original return for the year sec_170 sec_1_170a-13 income_tax regs the written acknowledgment must state the amount of cash and a description but not necessarily the value of any property other than cash that the taxpayer donated and whether the organization provided any consideration to the taxpayer in exchange for the donation sec_170 and ii sec_1_170a-13 and ii income_tax regs petitioner claims on his amended schedule a a dollar_figure deduction for charitable_contributions of property donated to the promesa foundation promesa on various dates in his purported donations consist of clothing jackets suits dresses gowns and a computer and related equipment he reported a total cost_basis of dollar_figure and a total fair_market_value of dollar_figure he also reported that the method used to determine the fair_market_value was fair_market_value with respect to the clothing jackets suits dresses and gowns petitioner has not provided a receipt from promesa or a reliable written record satisfying the requirements of sec_1_170a-13 income_tax regs the court does not accept his uncorroborated self-serving testimony regarding his purported donations see urban redev corp v commissioner f 2d pincite tokarski v commissioner t c pincite without other reliable evidence to substantiate those charitable_contributions petitioner is not entitled to claim a deduction for them and the court will not apply the cohan_rule to estimate a deductible amount see cohan v commissioner f 2d pincite- 8the court assumes that the deduction claimed for each of these items did not equal or exceed dollar_figure and therefore are not subject_to the more exacting standard of sec_170 and the regulations thereunder see also bond v commissioner t c pincite respondent’s determinations are sustained to substantiate petitioner’s contributions of the fax computer and related equipment he submitted a letter from promesa dated date the letter’s author claims that petitioner purchased the computer in and donated it later that year the letter’s author also claims based upon my knowledge and based upon a review of several catalogues available from the following are the values property printer hp model laserjet fax hp model fax with answering machine open model pentium iv-1 ghz gb hd mb ram windows xp professional office monitor value dollar_figure dollar_figure dollar_figure the court accords little weight to the letter acknowledging the contributions of the computer and related equipment because it was written about years after the contributions with respect to the computer and monitor the letter does not satisfy the contemporaneous written acknowledgment requirement of sec_170 and the regulations thereunder specifically the letter is not contemporaneous and it fails to satisfy the requirement that the organization provide a statement as to whether the organization provided any goods or services in consideration for the donation additionally the values of the contributions appear to be based upon the values of such equipment in a new rather than a used condition since the computer and related equipment were used this method overstated their actual values see mack v commissioner tcmemo_1980_401 affd without published opinion 690_f2d_906 11th cir petitioner did not introduce any other evidence supporting the estimated values he has not satisfied the requirements of sec_1_170a-13 and f income_tax regs therefore petitioner is not entitled to the claimed deductions and the court will not apply the cohan_rule to estimate a deductible amount see cohan v commissioner f 2d pincite- accordingly respondent’s determinations are sustained c unreimbursed employee_business_expense sec_1 professional subscriptions petitioner claims a dollar_figure deduction for professional subscriptions as an unreimbursed employee expense on his amended schedule a on petitioner’s supporting statement attached to his form 1040x he set forth the following description amount daily newspaper satellite for job dollar_figure per month magazines-dummy books dollar_figure big_number petitioner testified that his subscriptions expense related to magazines and stuff for soccer he has provided no receipts or other evidence to substantiate those deductions therefore petitioner is not entitled to the deductions and the court cannot estimate his expense because he has not provided the court with any basis for making an estimate respondent’s determination is sustained petitioner testified that the deductions for his satellite expense related to soccer games that his players and the other coaches watched at his home he also testified that he deducted only a portion of the expense ie dollar_figure and that his monthly satellite cost was dollar_figure or dollar_figure he provided respondent with a credit card statement reflecting a one-time fee to dish network for dollar_figure in petitioner has provided no other evidence to substantiate his monthly expenditures_for the satellite in his coaching activity in addition he has not provided any evidence that establishes either his personal or business use of the satellite therefore petitioner is not entitled to the deduction and the court cannot estimate his expense because he has not provided the court with any basis for making an estimate respondent’s determination is sustained uniforms and protective clothing petitioner claims a dollar_figure deduction for uniforms as an unreimbursed employee expense on his amended schedule a on petitioner’s supporting statement attached to his form 1040x he set forth the following description amount shirts x pants x special t-shirts x work shoes x socks pair jackets winter jacket hats gloves scarves laundry costs dollar_figure per week dry cleaning dollar_figure per week dollar_figure big_number big_number clothing is a deductible expense only if it is required for the taxpayer’s employment is unsuitable for general or personal wear and is not so worn see 74_tc_1266 30_tc_757 if the cost of acquiring clothing is deductible then the cost of maintaining the clothing is also deductible 23_tc_218 affd 230_f2d_79 7th cir petitioner testified that his uniform for mis consisted of jeans and long-sleeve shirts during the winter he testified that mis let him pick out what he wanted to wear and what he wanted to purchase he also testified that his laundry and dry cleaning costs were for expenditures he made for cleaning his mis uniforms petitioner admitted that mis did not require him to wear a specific uniform moreover his uniform consisted of clothing that is suitable for general or personal wear and he has failed to prove otherwise he also failed to substantiate either the cost of purchase or the cost of maintaining of his uniforms accordingly petitioner is not entitled to his claimed deductions and respondent’s determinations are sustained other supplies on petitioner’s original and amended schedules a he claimed a dollar_figure deduction for supplies as an unreimbursed employee expense petitioner presented neither evidence nor argument concerning his supplies expenses and is thus deemed to have conceded that issue see 61_tc_311 mikalonis v commissioner tcmemo_2000_281 iii exemptions a petitioner’s spouse petitioner did not claim a personal_exemption for his wife on his form_1040 but he did claim a personal_exemption for his wife on his form 1040x sec_151 provides a taxpayer with an exemption for a spouse if the taxpayer and the spouse do not file a joint_return the spouse had no gross_income and the spouse is not dependent on another taxpayer during the calendar_year in which the taxpayer’s tax_year began 9although petitioner submitted a form 1040x to respondent that purports to be a joint_return and claims a personal_exemption for his wife the form 1040x was not signed by his wife and has not been accepted by respondent as filed in addition sec_6013 provides that an election to file a joint_return after the filing of a separate_return may not be made where a continued petitioner did not prove that he satisfied the requirements of sec_151 he failed to prove that his wife did not have gross_income and that she was not dependent on another taxpayer during dollar_figure respondent’s determination is sustained b petitioner’s father petitioner did not claim a dependency_exemption deduction for his father on his form_1040 but he did claim a dependency_exemption deduction for his father on his amended form 1040x generally taxpayers may claim dependency_exemption deductions for their dependents as defined in sec_152 sec_151 the term dependent includes a qualifying_relative sec_152 under sec_152 a qualifying_relative is an individual who bears a qualifying relationship to the taxpayer such as the taxpayer’s father sec_152 whose gross_income for the year is less than the sec_151 exemption_amount dollar_figure for who receives over one-half of his support from the taxpayer for the continued notice_of_deficiency has been mailed to either spouse and such spouse has filed a petition with the court respondent mailed the notice_of_deficiency to petitioner’s last_known_address on date petitioner filed his petition on date and he submitted the form 1040x on date accordingly the court concludes that a joint_return was not filed and that sec_151 governs the court’s analysis of this issue 10petitioner did not call his wife as a witness to testify about these issues taxable_year and who is not a qualifying_child of the taxpayer or of any other taxpayer for the taxable_year petitioner provided a copy of his father’s social_security card and a letter purportedly written by his father the letter’s author claims that he lived with petitioner and petitioner’s wife during that he had no income for and that petitioner paid all of his expenses petitioner testified that his father lived with him during that his father was in his late fifties in and that his father stopped working or retired in because he had cancer and ecuador’s economy was not very good he also testified that nobody else supported his father because there were no other family members here to support him petitioner did not call his father or any other person as a witness in addition the court is reluctant to rely on the letter and petitioner’s self-serving testimony without other corroborative evidence petitioner is not entitled to the dependency_exemption deduction for his father respondent’s determination is sustained iv accuracy-related_penalty initially the commissioner has the burden of production with respect to any penalty addition_to_tax or additional_amount sec_7491 the commissioner satisfies this burden of production by coming forward with sufficient evidence that indicates it is appropriate to impose the penalty see 116_tc_438 once the commissioner satisfies this burden of production the taxpayer must persuade the court that the commissioner’s determination is in error by supplying sufficient evidence of reasonable_cause substantial_authority or a similar provision id in pertinent part sec_6662 and b and imposes an accuracy-related_penalty equal to percent of the underpayment that is attributable to negligence or disregard of rules or regulations or a substantial_understatement of income taxdollar_figure sec_6662 defines the term negligence to include any failure to make a reasonable attempt to comply with the provisions of this title and the term disregard to include any careless reckless or intentional disregard negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs sec_6664 is an exception to the sec_6662 penalty no penalty is imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause therefor and the taxpayer acted in good_faith sec_11because the court finds that petitioner was negligent or disregarded rules or regulations the court need not discuss whether there is a substantial_understatement_of_income_tax see sec_6662 fields v commissioner tcmemo_2008_207 b income_tax regs incorporates a facts_and_circumstances_test to determine whether the taxpayer acted with reasonable_cause and in good_faith the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer id the court finds that respondent has met his burden of production and that petitioner was negligent petitioner did not properly substantiate his deductions as required by the code and the regulations in addition he conceded that several of his deductions were inaccurate see supra note petitioner did not establish a defense for his noncompliance with the code’s requirements respondent’s determination is therefore sustained to reflect the foregoing decision will be entered under rule
